DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 05/15/2020. Claims 1-18 are pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
Regarding claim 15, the claim recites “A method for conducting a photoplethsymographic (PPG) procedure, the method comprising: illuminating a tissue sample with radiation of a first wavelength and radiation of a second wavelength; trapping radiation in the tissue sample; detecting at least a portion of tissue-reflected first wavelength radiation and tissue-reflected second wavelength radiation; and analyzing the tissue-reflected first wavelength radiation and a detected non-reintroduced second wavelength radiation to determine a parameter of interest.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of illuminating and detecting light at two wavelengths using a PPG sensor is insignificant extra solution activity (mere data gathering)
The step of analyzing the detected radiation of the first and second wavelength to determine a parameter of interest, an oxygen saturation measurement, is a mental process/simple calculation that can be performed in the mind or with the aid of a pen and paper by a skilled clinician.
Additionally the judicial exception is not integrated into a practical application because the additional element, the inclusion of a generic sensor for gathering PPG data is merely insignificant, extra-solution activity in the form of mere data gathering, which does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provide any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic PPG sensor for sensing oxygen saturation data is claimed. As noted previously, the inclusion of generic sensors for gathering PPG data (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
The following example clearly show that PPG sensor is well understood, routine and conventional activity: US 5158082 A, 
Dependent claims 16-17 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea and perform insignificant extra solution activity in the form of mere data gathering through gathering PPG data while warming a user’s skin. 
Further regarding claim 18, the claim has the same claim limitations as that of claim 15 with the addition of a tissue warming step. However, the additional step of warming the tissue while performing the illuminating and detecting step is insignificant extra solution activity (mere data gathering). Additionally the warming of the tissue does not qualify as an integration of the abstract idea into a practical application nor does it amount to significantly more than the abstract idea itself as a sensor that warms the tissue is well understood, routine and conventional activity. The following example clearly show that PPG sensor that warms the skin is well understood, routine and conventional activity: US 5158082 A

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “SKIN REFLECTANCE PULSE OXlMETRY: IN VIVO MEASUREMENTS FROM THE FOREARM AND CALF” (hereinafter referred to as “Mendelson”).
 	Regarding claim 1, Mendelson, a skin reflectance oximetry device, teaches a photoplethysmography (PPG) device (abstract; heated skin reflectance pulse oximeter sensor; Figures 1A, 1B) comprising:
an equipment module (oximeter sensor; Figures 1A, 1B) which includes:
a first light emitting diode (LED) adapted to emit light of a first wavelength from a patient facing extremity of the equipment module (red LEDs; page 8, column 1, line 50-column 2, line 5; Figure 1A, 1B);
a second LED adapted to emit light of a second wavelength from the patient facing extremity of the equipment module (infrared LEDs; page 8, column 1, line 50-column 2, line 5; Figure 1A, 1B); and
a photodetector (array of 6 photodiodes (photodetectors) arranged around the LEDs; as shown in Figures 1A, 1B); and
a mask covering the patient facing extremity of the equipment module so that when the PPG device is applied to a patient the mask is situated between the patient and the patient facing extremity (thermofoil heater, brass ring, optically clear epoxy; page 8, column 2, line 45-page 9, column 1, line 15).
Regarding claim 2, Mendelson teaches wherein the mask comprises a reflective mask (mask has brass ring (which is reflective material); page 8, column 2, line 45-page 9, column 1, line 15).
Regarding claim 3, Mendelson teaches wherein the PPG device is non-enveloping when applied to the patient (device is attached to the ventral side of the forearm with a transparent double-sided adhesive ring; page 9, column 2, lines 31-37).
Regarding claim 4, Mendelson teaches wherein the photodetector comprises a photodiode (as shown in Figures 1A, 1B).
Regarding claim 5, Mendelson teaches wherein the photodetector comprises an array of two or more photodetectors (as shown in Figures 1A, 1B).
Regarding claim 6, Mendelson teaches wherein the photodetector comprises a ring of photodetectors circumscribing the first and second LED's (as shown in Figures 1A, 1B).

Claim(s) 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5158082 A (hereinafter referred to as “Jones”).
Regarding claim 11, Jones, an apparatus for heating tissue a with PPG sensor, teaches a photoplethysmography (PPG) device (abstract; Figure 1) comprising:
a first light emitting diode (LED) adapted to emit light of a first wavelength (red LED 30; column 2, lines 45-68; Figure 1);
a second LED adapted to emit light of a second wavelength (infrared LED 28; column 2, lines 45-68; Figure 1);
a photodetector (32; column 2, lines 45-68; Figure 1); and
a processor adapted to control a drive current and/or an operating time of the second LED to achieve an elevated localized body tissue temperature of a patient to which the PPG device is applied (column 3, lines 59-66; column 4, lines 13-30; Figures 1-2).
Regarding claim 12, Jones teaches further comprising a temperature sensor adapted to detect the elevated localized body tissue temperature (column 4, lines 13-30; Figures 1-2).
Regarding claim 13, Jones teaches wherein the processor is adapted to control the drive current and/or the operating time of the second LED to achieve and maintain the elevated localized body tissue temperature at a specified value (column 4, lines 13-30; Figures 1-2).
Regarding claim 14, Jones teaches wherein the first wavelength is from a visible portion of an electromagnetic spectrum (red LED 30; column 2, lines 45-68; Figure 1) and the second wavelength is from an infrared portion of the electromagnetic spectrum (infrared LED 28; column 2, lines 45-68; Figure 1).
Regarding claim 15, Jones teaches a method for conducting a photoplethsymographic (PPG) procedure (abstract), the method comprising:
illuminating a tissue sample with radiation of a first wavelength and radiation of a second wavelength (column 3, lines 33-58);
trapping radiation in the tissue sample (column 3, lines 33-58);
detecting at least a portion of tissue-reflected first wavelength radiation and tissue-reflected second wavelength radiation (column 3, lines 33-58); and
analyzing the tissue-reflected first wavelength radiation and a detected non-reintroduced second wavelength radiation to determine a parameter of interest (measures for oxygen saturation (parameter of interest); column 3, lines 33-58).
Regarding claim 16, Jones teaches further comprising warming the tissue sample with radiation of the second wavelength prior to detecting the at least a portion of tissue-reflected first wavelength radiation and the tissue-reflected second wavelength radiation (column 3, lines 59-66; column 4, lines 13-30; Figures 1-2).
Regarding claim 17, Jones teaches further comprising warming the tissue sample with radiation of the second wavelength prior to illuminating the tissue sample with radiation of the first wavelength and radiation of the second wavelength (column 3, lines 59-66; column 4, lines 13-30; Figures 1-2).
Regarding claim 18, Jones teaches a method for conducting a photoplethsymographic (PPG) procedure (column 3, lines 59-66; column 4, lines 13-30; Figures 1-2), the method comprising:
warming a tissue sample with radiation of a second wavelength (column 3, lines 33-58);
illuminating the tissue sample with radiation of a first wavelength and radiation of the second wavelength (column 3, lines 33-58);
detecting tissue-reflected first wavelength radiation and tissue-reflected second wavelength radiation (column 3, lines 33-58); and
analyzing the tissue-reflected first wavelength radiation and the tissue-reflected second wavelength radiation to determine a parameter of interest (column 3, lines 33-58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendelson as applied to claim 1 above, and further in view of US 5158082 A (hereinafter referred to as “Jones”).
Mendelson teaches claim 1 as discussed above.
Regarding claims 7-9, Mendelson teaches a temperature transducer, but does not explicitly teach further comprising a processor adapted to control a drive current and an operating time of the second LED to achieve an elevated body tissue temperature of a patient to which the PPG device is applied; further comprising a temperature sensor adapted to detect the elevated body tissue temperature; and wherein the processor is adapted to control the drive current and the operating time of the second LED to achieve and maintain the detected elevated body tissue temperature at a specified value.
However, Jones, an apparatus for heating tissue with a photoplethysmograph sensor, teaches a processor adapted to control a drive current and an operating time of the second LED to achieve an elevated body tissue temperature of a patient to which the PPG device is applied (column 3, lines 59-66; column 4, lines 13-30; Figures 1-2) and wherein the processor is adapted to control the drive current and the operating time of the second LED to achieve and maintain the detected elevated body tissue temperature at a specified value (column 3, lines 59-66; column 4, lines 13-30; Figures 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mendelson, to have an LED to elevate body tissue temperature, as taught by Jones since it would be the simple substitution of one known element (a temperature transducer of Mendelson) with another (processor configured to make the LED raise body tissue temperature of Jones) in order to achieve a predictable result namely elevating body tissue temperature.
Also Jones teaches further comprising a temperature sensor adapted to detect the elevated body tissue temperature (thermistor 34; column 4, lines 13-30; Figures 1-2; as taught by Jones). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mendelson, to have a temperature sensor, as taught by Jones, because doing so allows a user to determine whether the tissue has been elevated to an appropriate temperature to collect PPG data.
Regarding claim 10, Mendelson, in view of Jones, teaches wherein the first wavelength is from a visible portion of an electromagnetic spectrum (red light; page 8, column 1, line 50-column 2, line 5; Figure 1A, 1B; as taught by Mendelson) and the second wavelength is from an infrared portion of the electromagnetic spectrum (infrared light; page 8, column 1, line 50-column 2, line 5; Figure 1A, 1B; as taught by Mendelson).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4926867 A teaches using an oximeter device with a heating source (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791    

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791